DETAILED ACTION
Allowable Subject Matter
1.	Claims 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a waterslide comprising the limitations required by independent claims 8 and 16.  Specifically, independent claims are directed to waterslide with a waterslide feature comprising defined curvatures across first and second cross sections, creating an arcuate travel path for a rider of about at least 270 degrees (360 degrees for claim 8).  A width of the ride surface is at a minimum at or near the entrance and the exit.  Moreover, the waterslide feature is at least partially beneath a surface of a body water so that the ride surface is fully under a level of the surface of the body of water.  This arrangement enables a dynamic arcuate travel path for the rider.  One having ordinary skill in the art would not have found it obvious to modify a traditional waterslide, or bowl like feature, in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Aste (US Pat. No. 4,394,173) and Lochtefeld (US Pat. No. 5,738,590).   

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711